                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 HOOPER JACKSON PARSLEY,

           Petitioner,                               Case No. 19-11077
                                                     Honorable Laurie J. Michelson
 v.

 GREG SKIPPER,

           Respondent.


 ORDER TRANSFERRING PETITION FOR WRIT OF HABEAS CORPUS TO THE
   UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                           MICHIGAN


       Hooper Jackson Parsley is presently confined at the Michigan Reformatory. He is there

because of three convictions for criminal sexual conduct. Parsley believes his incarceration is in

violation of the Constitution. So he petitions this Court for a writ of habeas corpus. (ECF No. 1.)

       But the Eastern District is not the proper venue for Parsley’s petition. Parsley challenges

state criminal convictions out of Kent County. And he is presently incarcerated in Ionia County.

Both Kent and Ionia Counties are in the Western District of Michigan. And according to the venue

provision governing habeas corpus cases, the Western District is where Parsley should seek his

release. See 28 U.S.C. § 2241(d) (establishing that venue is proper either in the district where

convictions occurred or district where petitioner is presently incarcerated); see also Moore v.

Olson, 368 F.3d 757, 759 (7th Cir. 2004) (holding that § 2241(d) “is so clearly a special venue

provision”); see also Manes v. Bell, No. 07-11716, 2007 U.S. Dist. LEXIS 30734, at *3 (E.D.

Mich. Apr. 23, 2007).1


       1
         The reference to “concurrent jurisdiction” in § 2241(d) has caused some confusion as to
whether the determination of the proper district for seeking a writ of habeas corpus is a jurisdiction
       Indeed, “the venue provision was enacted in recognition of ‘the substantial advantages of

having these cases resolved in the court which originally imposed the confinement or in the court

located nearest the site of the underlying controversy.’” In re Bryant, No. 17-5816, 2017 U.S. App.

LEXIS 26803, at *2 (6th Cir. Dec. 27, 2017) (quoting Braden v. 30th Judicial Circuit Court of

Kentucky, 410 U.S. 484, 497 (1973)). And § 2241(d) says the Court, in “its discretion and in

furtherance of justice may transfer” the petition to the Western District. 28 U.S.C. § 2241(d); see

also In re Bryant, 2017 U.S. App. LEXIS 26803 at *2; Manes, 2007 U.S. Dist. LEXIS 30734 at

*3. Accordingly, the Court ORDERS the Clerk of the Court to transfer this case to the United

States District Court for the Western District of Michigan pursuant to 28 U.S.C. § 1404(a).

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE


Date: April 22, 2019




or venue issue. Compare Moore v. Olson, 368 F.3d 757, 759 (7th Cir. 2004) with Zenteno v.
Gipson, No. 14-01426, 2014 U.S. Dist. LEXIS 64747, at *3–7 (E.D. Cal. Mar. 19, 2014). The
Court notes that the Sixth Circuit has referred to § 2241(d) as the “habeas corpus venue provision”
and has explained that it “provides for concurrent jurisdiction in the district where a petitioner was
convicted and in the district where the petitioner is confined.” In re Bryant, No. 17-5816, 2017
U.S. App. LEXIS 26803, at *2 (6th Cir. Dec. 27, 2017). The court agrees that this is more properly
viewed as a venue issue. And it does not doubt that it has subject matter jurisdiction over Parsley’s
petition which is brought pursuant to 28 U.S.C. § 2254. That federal statute grants federal courts
the power to “entertain an application for a writ of habeas corpus in behalf of a person in custody
pursuant to the judgment of a State court only on the ground that he is in custody in violation of
the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); see also Gillispie v.
Warden, London Corr. Inst., 771 F.3d 323, 328 (6th Cir. 2014). But the Court is not the proper
venue as Parsley is not presently confined in the Eastern District and was not convicted in this
District.
                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 22, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager
